Citation Nr: 0604143	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
sinusitis.  

2.	Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD).  

3.	Entitlement to a compensable evaluation for hearing loss 
of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran has appealed the initial evaluation 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues regarding the evaluations of sinusitis and GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hearing acuity is manifested by an average pure tone threshold 
at 1,000, 2,000, 3,000, and 4,000 hertz of 24 decibels in the 
left ear.  Speech recognition ability was 96 percent correct 
in the left ear.  Hearing acuity in the right ear was 
considered to be normal.  


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.86 Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in September 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide regarding service 
connection for his disabilities.  In May 2005 a VCAA letter 
addressing the evaluation of the disorders for which service 
connection was awarded was furnished.  In addition, the RO 
asked the appellant to submit any evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

For impaired hearing that is service connected in one ear 
only, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383, wherein total deafness in 
the non-service-connected ear may be evaluated as service 
connected if there is total deafness in the service-connected 
ear.  38 C.F.R. § 4.85(f).  

An audiometric evaluation was conducted for compensation 
purposes for the VA in October 2002.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
10
5
0
20
Left ear
10
5
25
55

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 24 
decibels in the left ear.  Speech recognition ability was 96 
percent correct in the left ear.  Hearing acuity in the right 
ear was considered to be normal.  

VA outpatient treatment records, dated in November 2003, show 
that the veteran was evaluated at the audiologist clinic.  At 
that time, it was reported that the veteran showed moderate to 
severe sensorineural hearing loss in the service connected 
left ear between 4000 and 6000 Hz.  Word recognition ability 
was within normal limits, bilaterally.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a left ear 
hearing loss. 


ORDER

A compensable rating for hearing loss in the left ear is 
denied.  


REMAND

At the time of the Board's prior remand it was noted that the 
veteran had reported that he had received private medical 
treatment for his sinusitis and GERD from his private 
physician.  The Board requested that the RO request 
authorization from the veteran to obtain these.  In December 
2005, after the RO had issued a supplemental statement of the 
case, but prior to the return of the claims file to the 
Board, the veteran furnished the requested authorization.  A 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, the issues are remanded for the 
following:

1.  The RO should request copies of all 
medical records from the veteran's private 
physician for association with the claims 
file.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


